Title: From Alexander Hamilton to ———, [18 May 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, May 18, 1793]

You ask me if the News-papers of Philadelphia give a true picture of the conduct of its citizens on the occasion of the arrival of Mr. Genet, and whether the great body of them are really as indiscreet as those papers represent them.
It gives me pleasure to be able to answer you in the negative. I can assure you upon the best evidence that comparitively speaking, but a small proportion of them have had an agency in the business.
Though the papers in the morning of the day of Mr. Genets arrival announced his approach and at  oClock  three guns were fired from the Frigate as a signal to those who were disposed to go to meet him at Gray’s ferry, as had been previously concerted and notified in the papers—and though we are told by some of the printers that all the outlets from the city were crouded with persons going out to meet Mr. Genet—the fact is that a very inconsiderable number indeed went out. It is seldom easy to speak with absolute certainty in such cases but from all I could observe or have been able to learn, I believe the number would be stated high at a hundred persons.
In the evening of the same day, according to notice in an evening paper, which came out earlier than usual for the purpose, a Meeting was convened at the State House Yard, under the direction of the same persons who had projected the going out to Gray’s. This Meeting was also inconsiderable. From forty to 100 persons give you the extremes of the numbers present, as reported by those who were at the Meeting or in a situation to observe it.
Here a Committee was appointed to prepare an address to Mr. Genet—and another Meeting of the Citizens was advertised for the ensuing Evening at  at the same place the object of which it seems was to consider & approve the address.
This last Meeting is stated differently, from 300 to 1000. An accurate observer, who was a byestander and paid particular attention to the matter assures me that there were between five and six hundred assembled. I rely upon this as about the truth.
The persons who were met approved the address, which had been prepared, and as you have seen nominated a Comittee to present it, whom they accompanied to Mr. Genets lodgings at the City Tavern.
On their way to the City Tavern, their number was, as you will imagine, considerably increased. A croud will always draw a croud, whatever be the purpose. Curiosity will supply the place of attachment to or interest in the object.
What number may have been assembled in the vicinity of the City Tavern it is impossible to say. The Evening being pretty far advanced was alone an obstacle to judging.
But the true test was the Meeting in the State House Yard. Tis there we are to look for the real partisans of the measure. And according to this standard it may be pronounced that not a tenth part of the City participated in it.
You ask who were its promoters.
I answer, that with very few exceptions, they were the same men who have been uniformly the enemies and the disturbers of the Government of the UStates. It will not be surprising if we see ere long a curious combination growing up to controul its measures, with regard to foreign politics, at the expence of the peace of the Country—perhaps at a still greater expense. We too have our disorganizers. But I trust there is enough of virtue and good sense in the people of America to baffle every attempt against their prosperity—though masked under the specious garb of an extraordinary zeal for liberty. They practically, I doubt not, adopt this sacred maxim, that without government, there is no true liberty.
I agree with you in the reflections you make on the tendency of public demonstrations of attachment to the cause of France. Tis certainly not wise to expose ourselves to the jealousy and resentment of the rest of the world, by a fruitless display of zeal for that cause—it may do us much harm—it can do France no good (unless indeed we are to embark in the War with her, which nobody is so hardy as to avow, though some secretly machinate it). It cannot be without danger and inconvenience to our interests to impress on the Nations of Europe an idea that we are actuated by the same spirit, which has for some time past fatally misguided the measures of those who conduct the affairs of France and sullied a cause once glorious and that might have been triumphant.
The cause of France is compared with that of America during its late revolution. Would to Heaven that the comparison were just. Would to heaven that we could discern in the Mirror of French affairs, the same humanity, the same decorum the same gravity, the same order, the same dignity, the same solemnity, which distinguished the course of the American Revolution. Clouds & Darkness would not then rest upon the issue as they now do.
I own, I do not like the comparison. When I contemplate the horrid and systematic massacres of the 2d. & 3d. of September—When I observe that a Marat and a Robertspierre, the notorious prompters of those bloody scenes—sit triumphantly in the Convention and take a conspicuous part in its measures—that an attempt to bring the assassins to justice has been obliged to be abandonned—When I see an unfortunate Prince, whose reign was a continued demonstration of the goodness & benevolence of his heart, of his attachment to the people, of whom he was the Monarch—who though educated in the lap of despostism, had given repeated proofs, that he was not the enemy of liberty—brought precipitately and ignominiously to the block,—without any substantial proof of guilt, as yet disclosed—without even an authentic exhibition of motives, in decent regard to the opinions of mankind—When I find the doctrines of Atheism openly advanced in the Convention and heared with loud applauses—When I see the sword of fanaticism extended to force a political creed upon citizens who were invited to submit to the arms of France as the hargingers of Liberty—When I behold the hand of Rapacity outstreched to prostrate and ravish the monuments of religious worship erected by those citizens and their ancestors. When I perceive passion tumult and violence usurping those seats, where reason and cool deliberation ought to preside—
I acknowlege, that I am glad to believe, there is no real resemblance between what was the cause of America & what is the cause of France—that the difference is no less great than that between Liberty & Licentiousness. I regret whatever has a tendency to confound them, and I feel anxious, as an American, that the ebullitions of inconsiderate men among us may not tend to involve our Reputation in the issue.
